Title: Nicolas G. Dufief to Thomas Jefferson, 4 April 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            
              Monsieur,
              A Philade ce 4 Avril 1817
            
            Dans 2 ou 3 semaines je dois partir pour l’Europe, où je compte rester plusieurs mois. si je puis vous y être utile à quelque chose vous pouvez compter sur mon zèle et mon exactitude. Mes affaires seront continuées pendant mon absence par mon ami Mr. J. Laval qui a bien voulu s’en charger. Vous pouvez, en toute confiance, vous adresser à lui pour toutes les mêmes choses pour lesquelles vous m’avez honoré de votre correspondance.
            
              J’ai l’honneur d’être avec tous les sentimens qui vous sont dus, et en faisant les vœux les plus ardens pour votre prospérité. Votre très-dévoué serviteur
              N. G. Dufief
            
          
          
            
              
                P.S.
                 si pendant mon absence vous vouliez faire venir quelque chose d’Europe, vos demandes me seraient transmises par mon ami partout où je serais.
              
            
          
         
          Editors’ Translation
          
            
              
                Sir,
                Philadelphia    4 April  1817
              
              In two or three weeks I must leave for Europe, where I intend to stay for several months. If, while there, I can be useful to you in any way, you may  count on my zeal and punctuality. My business will be carried on during my absence by my friend Mr. J. Laval, who is good enough to take care of it. You can, with complete confidence, turn to him for all the same matters with which you have honored me in your correspondence.
              
                I have the honor to be, with all respect due to you and the most ardent wishes for your prosperity, your very devoted servant
                N. G. Dufief
              
            
            
              
                
                  P.S.
                   If, during my absence, you would like to have anything sent  from Europe, my friend can convey your requests to me no matter where  I am.
                
              
            
          
        